Citation Nr: 1503677	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to December 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board denied service connection for a sleep disorder in an August 2013 decision.  The Veteran appealed the decision.  The Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for a sleep disorder in a Joint Motion for Remand (JMR) dated in December 2014.

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep disorder.  Pursuant to the December 2014 JMR and Court Order, the Board finds that further development is necessary prior to analyzing the claim on the merits.

The Veteran submitted a VA Form 9, substantive appeal, dated June 17, 2008, which noted that the Veteran did not wish to have a hearing with regard to the issue of entitlement to service connection for a sleep disorder, among other claims.  Subsequently, in a June 30, 2008, VA Form 9, substantive appeal, the Veteran noted that he did want a hearing as there seemed to be miscommunication between the Veteran, his representative, and the VA.  The December 2014 JMR noted that remand was "warranted for the Board to determine whether the evidence establishes that a request was made for a hearing on the claim of entitlement to service connection for a sleep disorder and if so, provide Appellant with a hearing."  The Board finds that the evidence indicates such.  



Accordingly, the case is REMANDED for the following action:

Inquire whether the Veteran would like a Travel Board hearing or videoconference hearing before the Board at the local RO.  Schedule the Veteran for the appropriate hearing.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




